BIEGELMEIER, Chief Justice
(concurring).
I concur in the reversal of the judgment and dismissal of the action, as I did in State v. Starnes, 86 S.D. 636, 652, 200 N.W.2d 244, 253, by reason of the denial of defendant’s right to a speedy trial as required by both the state and federal constitutions. This result is caused by the failure of the state’s attorney to take proceedings in a criminal action to bring it to trial, despite persistent requests of defendant who was available at all times within the State of South Dakota. The delay was inexcusable.